United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-3449
                                   ___________

Joseph Dixon,                           *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Deutsche Bank National Trust            * District of Minnesota.
Company; Nationscredit Home Equity *
Loan Trust; Select Portfolio Servicing, * [UNPUBLISHED]
Inc.; Fairbanks Capital Corporation;    *
Balboa Life and Casualty,               *
                                        *
             Appellees.                 *
                                   ___________

                             Submitted: December 28, 2009
                                Filed: January 13, 2010
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Joseph Dixon appeals the district court’s1 adverse grant of summary judgment
and denial of his motion to reopen a default judgment. After careful de novo review,
viewing the evidence and all fair inferences from it in the light most favorable to

      1
       The Honorable Patrick J. Schiltz, United States District Judge for the District
of Minnesota, adopting the reports and recommendations of the Honorable Raymond
L. Erickson, United States Magistrate Judge for the District of Minnesota.
Dixon, see Johnson v. Blaukat, 453 F.3d 1108, 1112 (8th Cir. 2006), we find no
reversible error.

       First, as to the claims related to the foreclosure of Dixon’s property and the
insurance policies provided by Balboa Life and Casualty, we conclude that summary
judgment was proper for the reasons stated by the district court. Second, we conclude
that the remaining claims against Deutsche Bank National Trust Company,
Nationscredit Home Equity Loan Trust, Select Portfolio Servicing, Inc., and Fairbanks
Capital Corporation were barred by res judicata. See United States v. Brekke, 97 F.3d
1043, 1047 (8th Cir. 1996) (listing factors determining whether res judicata applies);
see also Yankton Sioux Tribe v. U.S. Dep’t of Health & Human Servs., 533 F.3d 634,
639 (8th Cir. 2008) (under res judicata, final judgment on merits of action precludes
parties from relitigating issues that were or could have been raised in that action); In
re Marlar, 267 F.3d 749, 754 (8th Cir. 2001) (describing privity requirement).
Further, we conclude that the district court did not abuse its discretion in denying
Dixon’s motion to reopen the default judgment. See Murphy v. Mo. Dep’t of Corr.,
506 F.3d 1111, 1117 (8th Cir. 2007) (standard of review).

        The district court also enjoined Dixon from filing any further lawsuits in the
district court unless the pleadings are signed, pursuant to Federal Rule of Civil
Procedure 11, by an attorney admitted to the court, or a judicial officer has authorized
the filing of such pleadings in advance. In these circumstances, we believe it is
appropriate to modify the injunction so that it prohibits Dixon, absent compliance with
the listed requirements, from filing in the district court any further lawsuits related to
the mortgage or foreclosure on his property. See Cromer v. Kraft Foods N. Am., Inc.,
390 F.3d 812, 817-19 (4th Cir. 2004); Safir v. U.S. Lines, Inc., 792 F.2d 19, 25 (2d
Cir. 1986).




                                           -2-
       Accordingly, we affirm the judgment as modified. We deny Dixon’s motions
for sanctions.
                      ______________________________




                                      -3-